Citation Nr: 1822249	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-38 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected headaches.

2.  Entitlement to service connection for a low back condition, to include as secondary to service-connected cervical strain with degenerative disc disease. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned at a February 2018 videoconference hearing.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's headaches cause less than one prostrating attack every two months.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected headaches have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012);. 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.124a, Diagnostic Code (DC) 8100 (2017).    


REASONS AND BASES FOR FINDING AND CONCLUSION

A copy of the relevant laws and regulations governing the Veteran's claims was provided to him in the Statement of the Case dated September 2014.

Evidence

The Veteran's treatment records show consistent complaints of headaches, but mention no prostrating attacks. 

VA provided a November 2013 examination.  The examiner recorded the Veteran's description of his headaches feeling like a knife being implanted in his neck area past his ear to his head.  The Veteran's headaches were noted to cause constant pain, lasting over two days, affecting both sides of his head.  However, his headaches were specifically noted not to be prostrating. 

At his February 2018 hearing, the Veteran testified that his headaches caused constant pain, rating it a six out of ten on a pain scale.  He did not claim that they were prostrating and denied needing to avoid light or lie down.  He testified that changing position, pressure, or a neck band can sometimes help, as the headaches are related to his cervical disability.  The Veteran did not allege that his headaches were any worse now than they were when he had his November 2013 VA examination. 

Analysis

Disability ratings are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

A compensable rating for the Veteran's headaches requires evidence that they cause prostrating attacks at least once every two months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

While the Board acknowledges the pain caused by the Veteran's headaches, the medical evidence and the Veteran's statements do not show that he has prostrating headaches at all, much less once every two months.  In fact, he specifically denied needing to go to a dark room or lie down because of his headaches.  The Board therefore finds that the balance of the evidence is against the Veteran's claim for a compensable initial rating for his service-connected headaches. 

ORDER

Entitlement to a compensable initial rating for headaches is denied. 


REMAND

With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran has submitted medical evidence that he has at least one lumbar spine disorder and he has claimed that this is secondary to his service-connected cervical disability.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  Because neither has of yet been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran scheduled for a VA examination of his spine.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the lumbosacral and thoracolumbar spine.  Then, with respect to each such diagnosed disability the examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability is the result of disease or injury incurred in or aggravated by service?

b.  Is it at least as likely as not (50 percent or greater probability) that this disability was caused by, or results from the Veteran's service-connected cervical strain with degenerative disc disease?

c.  Is it at least as likely as not (50 percent or greater probability) that this disability  has permanently progressed at an abnormally high rate due to or as the result of his service-connected cervical strain with degenerative disc disease?

Specifically, the examiner should discuss:

a.  The private treatment records dated March 2013 noting prescribed treatments for "low back pain with osteoarthritis," "lumbar disc syndrome," lumbosacral joint dysfunction," "low back pain with degenerative changes of the lumbar spine."  These records also note limited range of motion for lumbar spine and an altered gait, 

b.  The private treatment records dated December 2012 noting lumbar radiculopathy, and

c. The letter dated February 2013 from a private doctor describing lower back pain and altered gait.
A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

2.  Readjudicate the claim. 
		
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


